—Judgment, Supreme Court, New York County (Michael Obús, J.), rendered October 11, 1994, convicting defendant, after a jury trial, of assault in the first degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 5 to 15 years, unanimously affirmed.
The evidence was legally sufficient to disprove the justification defense and the verdict was not against the weight of the evidence. Issues of credibility were properly presented to the jury and we see no reason to disturb its findings. Concur— Ellerin, J. P., Nardelli, Rubin and Saxe, JJ.